UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1018



In re:   DAVID MCDOWELL ROBINSON,




                Petitioner.



                 On Petition for Writ of Mandamus.
                       (1:07-cr-00087-RDB-1)


Submitted:   February 27, 2014              Decided:   March 5, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David McDowell Robinson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David   McDowell    Robinson    petitions    for       a    writ   of

mandamus, alleging the district court has unduly delayed acting

on his motion under Fed. R. Civ. P. 60(b).              He seeks an order

from this court directing the district court to act.                   Our review

of the district court’s docket reveals that the district court

denied the motion on January 23, 2014.           Accordingly, because the

district court has recently decided Robinson’s case, we deny the

mandamus petition as moot.        We grant leave to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in    the       materials

before   this   court   and   argument   would   not   aid   the       decisional

process.



                                                             PETITION DENIED




                                     2